Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1 and 3-11 are currently pending. Claims 1 and 4 have been amended by Applicants’ amendment filed 11-30-2020. No claims have been added or canceled by Applicants’ amendment filed 11-30-2020. 

Applicant's election of Group I without traverse, claims 1-4, directed to a method, and the election of the following Species:
Species (A): wherein the proteins are suPAR, GDF-11, Spondin-1, and MMP-12 (instant claim 5), and
Species (B): wherein type of treatment is a treatment (instant claim 1), in the reply filed June 16, 2020.

Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2017.

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 1 and 4 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, Applicant’s representative Tony Sanny on November 3, 2020, where proposed Examiner amendments in US Patent Application No. 14/145,026 were discussed, as well as potentially amending instant claim 1 to reflect treatment steps as described in paragraph [0060] of the instant published Specification.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 3, 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed December 8, 2017 is a CON of US Patent Application 14/145,026 
(now abandoned), filed December 31, 2013, which is a CON of US Patent Application 13/631,567 (now 
abandoned), filed September 28, 2012, which claims the benefit of US Provisional Patent Application No. 61/541,828, filed September 30, 2011.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application 16/751,102, filed January 23, 2020; and Application 61/541,828, filed September 30, 2011, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. US Patent Application 16/751,102, filed January 23, 2020, the specific method steps recited in independent claim 1 does not have support for “an anti-thrombotic agent” and “a lipid metabolism mediator” (underline added). US Patent Application 61/541,828, filed September 30, 2011, the specific method steps recited in independent claim 1 does not have support for; “alpha-1-antichymotrypsin complex”. Therefore, the priority date for the presently claimed invention is May 28, 2020, the publication date of US Patent Application 16/751,102.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 30, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Drawing Objection
The objection to the drawings is withdrawn due to Applicant’s amendment of the Specification to include descriptions of the characters in Figure 7, in the reply filed 11-30-2020.


Maintained Objections/Rejections
Claim Interpretation: Based upon the broadest reasonable interpretation of the claim language consistent with the Specification, the Examiner has interpreted the term “administering a treatment” to 
Based upon the broadest reasonable interpretation of the claim language consistent with the Specification, the Examiner has interpreted the term “treatment is selected from the group consisting of anti-thrombotic treatment, a platelet inhibitor, a lipid metabolism mediator, a fluid and electrolyte balance medication, and a beta blocker” such as recited in claim 1 to refer to any treatment that directly or indirectly modifies or affects the body (as encompassed by the name) any amount such as, for example, drugs (pharmaceutical and illicit), natural products (e.g., a glass of water, vegetables, fruits, etc.), nutraceuticals (e.g., probiotics, green tea, liquid yogurt, etc.), behavioral modifications, and/or lifestyle modifications (e.g., information on diet modification, nutritional information, an exercise program, a weight loss program/diuretics, vitamins, advice to eat less, supplements, a smoking cessation plan/treatment, etc.).

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1 and 4 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards 
as the invention.
	Claim 1 is indefinite for the recitation of the term “administering a treatment to the subject” in line 23 because it is unclear as to which subject the treatment is administered, and if the treatment is administered to all subjects for which the proteins have been measured, whether the treatment is administered to the control subjects only, whether the treatment is administered to only the subjects diagnosed with a cardiovascular disease only, and/or whether a treatment is administered to a different subject suspected of having a different disease and, thus, the metes and bounds of the claim cannot be determined.
	Claim 4 is indefinite insofar as it depends from claim 1.


Claim Rejections - 35 USC § 101
The rejection of claims 1 and 4 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at
http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence and/or level of proteins including at least CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 in a subject including a subject with a cardiovascular disease, and an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1 and 4 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1 and 4 are drawn to a method comprising the measurement of different proteins including CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 in a biological sample from a subject; diagnosing the subject with a cardiovascular disease based on a statistically significant difference between the protein levels measured in a biological sample as compared to a normal control subject; and administering a treatment that encompasses pharmaceutical treatments, behavioral modifications, lifestyle modifications, providing information and/or natural products such as water, sleep, sunlight, etc., such that the claims are directed to the judicial exceptions of a natural phenomenon in the form of a natural correlation between the level of each of the different proteins in a biological sample and the presence or absence of a cardiovascular disease or condition; and an abstract idea in the form of (i) mental processes performed in the human mind including observation, evaluation, judgement and opinion (e.g., contacting, comparing, and diagnosing the subject with a cardiovascular disease); as well as, (ii) mathematical relationships and calculations including the use of a generic computer to carry out general computer functions (e.g., measuring the level of each different protein, comparing the measured expression level, and diagnosing the subject based on a statistically significant difference); and (iii) managing personal behavior (e.g., selecting, providing and administering treatments that can include behavior and/or lifestyle modifications such as providing information, a glass of water, a protein shake, a weight loss plan/diuretic, an exercise plan, etc.). These claims are considered a general correlation between the levels of different proteins in a biological sample from a subject and a cardiovascular disease or condition.  
Step IIA - Prong One of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Claim 1 recites a method comprising the steps of contacting a biological sample (e.g., blood, mucus, saliva, plasma, tissue, CSF, skin, etc.) with aptamers that specifically bind different proteins including at least CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12; measuring the level of each of the different proteins in the biological sample (e.g., increases and/or decreases measured by ELISA, MS, binding assays, fluorescence, chemiluminescence, flow cell, microarray, etc.); comparing the measured expression level of each of the different proteins in the subject to the levels of the same different proteins in a normal control subject not having a cardiovascular disease or condition (e.g., using a computer algorithm, mathematical evaluation, numerical analysis, deciding how the measurement looks, etc.); diagnosing the subject with a cardiovascular disease or condition when there is a statistically significant difference between the expression levels of each of the different proteins in the subject as compared to the normal control subject; and administering a treatment to the subject selected from the group consisting of an anti-thrombotic treatment, a platelet inhibitor, a lipid metabolism mediator, a fluid, an electrolyte balance medication, and a beta blocker, wherein the treatments can include behavioral and lifestyle changes.
The steps encompass mental processes performed in the human mind including observation, evaluation, judgement and opinion (e.g., measuring the expression levels, comparing the expression levels, and diagnosing the subject); as well as, mathematical relationships and calculations including the use of a generic computer to carry out general computer functions (e.g., measuring the level of each 
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of the measurement of naturally occurring proteins in a sample from a subject with a risk of cardiovascular event, and to an abstract idea including observation, evaluation, judgement and opinion; and mathematical relationships and calculations including the use of a generic computer to carry out generic computer functions; and/or managing personal behavior. There are no meaningful limits on the judicial exceptions. The limitations simply describe a process of collecting and analyzing information, which is analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Here, the steps of “measuring the level of each of the different proteins in a biological sample from the subject based on the measurement of the aptamers”; “comparing the measured expression level of each of the different proteins in the subject to the levels of each of the different proteins in a normal control subject”; “diagnosing the subject with a cardiovascular disease when there is a statistically significant difference”; and “administering a treatment...and a beta blocker” are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)), as well as, “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)). The steps of “comparing  the measured expression level of each of the different proteins in the subject to the levels of each of the different proteins in a normal control subject”, and “diagnosing the subject with a cardiovascular disease or condition when there is a statistically significant different between the expression level of each of the different proteins in the subject as compared to the expression levels of each of the different proteins in a normal control subject”, which can include the use of general computers that carry out general computer functions, are reasonably interpreted as “analyzing it” (i.e. information) resemble “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)), as well as, “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)). Additionally, independent claim 1 provides “administering a treatment to the subject, wherein the treatment is selected from the group consisting of an anti-thrombotic agent, a platelet inhibitor, a lipid metabolism mediator, a fluid and electrolyte balance medication, and a beta blocker” (underline added), which includes providing a glass of water, providing information including on behavioral modifications and/or lifestyle modifications such as smoking cessation, exercise, time management, etc., such that it is an example of organizing human activity including managing personal behavior or relationship or interactions between people (including social activities such as following rules or instructions). These limitations can be interpreted as "an abstract idea itself". As such, it is reasonable to classify the limitations "an abstract idea itself." Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Part IIB of the analysis, the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to antibodies are covered, without any specificity as to the method of contacting; the biological sample (e.g., blood, plasma, serum, CSF, urine, saliva, etc.); the subject (e.g., human, mouse, mammal, fish, dog, cow, etc.); the structure of the aptamers (e.g., sequence, barcode, capture sequence, length, etc.); the structure of an aptamer comprising a specific 5-position aptamer pyrimidine modification (e.g., the specific benzyl, indole and/or naphthyl group substitutions; the number of 5-position substitutions on each aptamer such as at each 5’ position, one substitution, etc.); any additional proteins besides CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 that are measured in combination, such that they are indicative of a cardiovascular disease or condition as recited; whether the proteins increase, decrease or stay the same in a subject without risk and with each different level of risk; the particular assay (e.g., binding assay, microchip, ELISA, fluorescence, chemiluminescence, flow cell, etc.); the method of measuring the level of each of the different proteins (e.g., optical measurements, electronic measurements, fluorescence measurements, counting, etc.); the method of measuring, comparing and/or diagnosing (e.g., computer algorithm, mentally, mathematical analysis or evaluation, the use of a risk score, etc.); and/or the method of selecting a treatment, behavior or lifestyle change; the particular administering (e.g., providing information, proposing diet modification, an exercise plan, a smoking cessation plan/treatment, water, supplements, etc.).
Benson or Parker v. Flook). The measurement of protein levels, the detection of the specific proteins, the determination of a predictive score, and the use of modified aptamers for the detection of proteins are well known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instruction to apply the abstract idea, i.e. acquire measurements, obtain data and correlate values for the diagnosis of a cardiovascular disease and administering a treatment including suggesting a behavioral and/or lifestyle change. Step IIA: [YES].
For example, it is known that aptamers including modified 5’-pyrimidine aptamers can be used to bind biomarkers in a biological sample for the prediction of risk of having a cardiovascular (CV) event such as myocardial infarction (MI), transient ischemic attack (TIA), stroke, and acute coronary artery syndrome within a 5-year period, wherein the biomarkers were identified using a multiplex SOMAmer-based assay (interpreted as an in vitro-assay) for the identification of CV event biomarkers useful in the prediction of CV events including suPAR, GDF-11, Spondin-1 and MMP-12, wherein an individual is evaluated for risk of a CV event based in-part on biomarker values as evidenced by Gill et al. (US20130085079, published April 4, 2013; of record; paragraphs [0017], lines 1-10; [0050]; [0051], lines 1-3; [0058]; [0079]; [0142], lines 1-2; [0147], lines 1-3 and 10-13; Table 1, pg. 29, marker 40; pg. 31, marker 150; and Table 2, pg. 32, markers 13 and 16); methods of identifying subjects with, or at risk for developing, arteriovascular disease and methods of differentially diagnosing diseases associated with arteriovascular disease from other diseases; and risk evaluation, which is a prediction or likelihood that an event or disease state may occur; that treatment for the arteriovascular disease to be monitored includes exercise regimens, dietary supplements, therapeutic agents, surgical intervention, and prophylactic agents, wherein the effectiveness of treatment is additionally monitored by detecting changes in body-mass index (BMI), total cholesterol levels, LDL levels, HDL levels, systolic and/or diastolic blood pressure, or a combination thereof; that one or more subjects can be treated with one or more arteriovascular -1-antichymotrypsin, -2-antiplasmin, angiopoietin 2 (ANGPT2) were known in the art as evidenced by Urdea et al. (US20080057590, published March 6, 2008; of record; Abstract, lines 1-4; paragraphs [0015]; [0018], lines 19-25; [0020], lines 8-12;  [0111], lines 1-4; pgs. 27-79, Table 2, markers 52, 202, 569, 799; 806 and [0231], Table 3); a multi-marker immunoassay, including cardiac pathology and vascular inflammation biomarkers, as a more sensitive assay for early detection of congestive heart failure (CHF) in plasma, as well as, a method to detect a cardiovascular condition in a subject comprising measuring a physiological biomarker and detecting one or more biomarkers in a blood sample of a subject, wherein molecules that can be detected include proteins; that any suitable binding partner with the requisite specificity for the form of molecule to be detected can be used, including antibodies and aptamers; that markers of inflammation include CCL-18, GDF-11, Complement markers C5a-C9 (encompassing marker C7), Angiopoietin-2; and wherein antibody marker growth factors include R-Spondin-1 were known in the art as evidenced by Goix et al. (US8450069, issued May 28, 2013; of record; Abstract, lines 3-6; col 6, lines 24-28; and col 11, lines 55-57; col 16, lines 7 and 57; col 17, line 33; and col 18, lines 2 and 19-20; and col 31, lines 34-35); and modified aptamers were known in the art, wherein aptamers can contain any type of modification including modifications at the 5-position of pyrimidines, substitution with hydrophobic groups, such as benzyl, iso-butyl, indole, or naphthylmethyl, or a substitution with hydrophilic groups, such as quaternary amine or guanidinium, or neutral groups, such as imidazole and the like (corresponding to 5-position pyrimidine modification; and benzyl, indole and naphthyl); that in Figure 7, over 500 targets for which aptamers have been identified including targets for which aptamers have been produced including a variety of slow off-rate aptamers including aptamers for the detection and quantification of a variety of MMPs, CCL18 (PARC), GDF-11, angiopoietin-2, C7, and alpha-1-antichymotrypsin complex as Zichi et al. (US7947447, issued May 24, 2011; of record; col 6, lines 50-53; col 13, lines 31-33; col 27, lines 5-10; and Figure 7, Sheet 11, col 3, line 2; Figure 7, Sheet 13, col 1, lines 10-18; Figure 7, Sheet 13, col 2, line 19; Figure 7, Sheet 13, col 3, line 28; and Figure 7, Sheet 14, col 1, line 3). Thus, the collection, measurement of proteins in a biological sample using modified aptamers with a hydrophobic chemical group, the determination of a risk score, and the selection of a treatment, behavior or lifestyle change was well known, purely conventional or routine in the art. 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 4 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1 significantly different. For example, with regard to claim 4, the claim encompasses the method of claim 1, wherein the measurement of the expression level of each of the different proteins comprises performing an in vitro assay. Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1, 2 and 4 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed November 30, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant has amended claim 1 to the Examiner’s previously proposed amendments with the modification of specifying administering a particular treatment as recited in instant claim 1 (Applicant Remarks, pg. 10, second full paragraph); and (b) Applicant submits 
Regarding (a), as an initial matter, the Examiner directs Applicant’s attention to the limitations as recited in instant claim 1 and the issues of priority and new matter. The Examiner notes that the previously proposed amendments referred to by Applicant supra were initially suggested during the examination of US Patent Application 14/145,026 (now abandoned) in July 2019. Moreover, the amendments filed 11-30-2020, are clearly not identical to the amendments previously proposed in July 2019. Furthermore, amended instant claim 1 recites a host of different species of protein than Applicant elected for Species (A) in the reply filed June 16, 2020, wherein the proteins are suPAR, GDF-11, Spondin-1, and MMP-12 were elected. The previously proposed Examiner amendments were suggested with regard to a completely different US Patent Application (now abandoned).
Regarding (b), please see the Examiner’s interpretation of the claim language as noted supra.  Regarding Applicant’s assertion that: (1) the treatment step (e) does not encompass all applications of the correlation between specified protein levels and cardiovascular disease, (2) has more than a nominal or insignificant relationship to the correlation between the specified protein levels and cardiovascular disease because the specified treatments are specifically for cardiovascular disease, and (3) the specified treatment imposes meaningful limitations on the correlation, the Examiner disagrees. Instant claims 1 and 4 are drawn to a method comprising the measurement of different proteins including CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 in a biological sample from a subject; diagnosing the subject with a cardiovascular disease based on a statistically significant difference between the protein levels measured in a biological sample as compared to a normal control subject; and administering a treatment, wherein the treatments are broadly recited and encompass natural products (e.g., water, sunlight, vegetables, sleep, etc.), pharmaceutical drugs, illicit drugs, nutraceuticals (e.g., dietary supplements, probiotics, etc.), behavioral modifications and/or lifestyle .

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 11-30-2020.

(1)	The rejection of claims 1 and 4 is maintained under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gill et al. (US Patent Application Publication No. 20130085079, published April 4, 2013; effective filing date September 30, 2011; of record) in view of Zichi et al. (US Patent No. 7947447, issued May 24, 2011; of record) as evidenced by Wimmer et al. (Blood, 2006, 108(12) 3722-3729).
Regarding claims 1 (in part) and 4, Gill et al. teach biomarkers, methods, reagents, devices, systems and kits for the prediction of risk of having a cardiovascular (CV) event within a 5-year period, wherein the biomarkers were identified using a multiplex SOMAmer-based assay (interpreted as an in vitro-assay) for the identification of CV event biomarkers useful in the prediction of CV events such that a sample population was used to discover biomarkers associated with the risk of a CV event such as myocardial infarction including the identification of over 1000 proteins (corresponding to risk of a CV event; suPAR, GDF-11, Spondin-1 and MMP-12; myocardial infarction; and an in vitro-assay, claims 1(a), 1(d) and 4) (paragraph [0017]). Gill et al. teach that CV event biomarkers include suPAR, GDF-11, CCL18, C7, alpha-2-antiplasmin, angiopoietin-2, Spondin-1 and MMP-12 (corresponding to CCL18, GDF-11, and MMP-12, claim 1a) (Table 1: pg. 28, marker 10; pg. 29, markers 38 and 40; pg. 31, markers 137 and 150; and Table 2: pg. 32, markers 13, 16, 20 and 21; and Table 3). Gill et al. teach assays directed to the detection and quantification of physiologically significant molecules in biological samples including a protein target, wherein assays include the use of a microarray comprising one or more apatmers immobilized on a solid support, such that the aptamers are each capable of binding to a target molecule in a highly specific manner; and that one the microarray is contacted with the sample, the aptamers bind to their respective target molecules present in the sample and thereby enable a determination of a biomarker value corresponding to a biomarker (corresponding to contacting a biological sample with a set of aptamers; bind different proteins; measuring the level of each different protein; and a predictive score, claims 1(a)-(c)) (paragraphs [0141]; and [0151]). Gill et al. teach that the SELEX process can be used to identify high-affinity aptamers containing modified nucleotides that confer improved characteristics on the aptamer such as improved in vivo stability or improved delivery characteristics, wherein US Patent 5660985 describes oligonucleotides containing nucleotide derivatives chemically modified at the 5’- and 2’-positions of pyrimidines (corresponding to aptamers comprising a 5-positin pyrimidine modification, claim 1(a)) (paragraph [0147]). Gill et al. teach that the invention comprises a computer program product for evaluating the risk of a CV event, wherein the computer program product comprises a code that retrieves data attributed to a biological sample from the individual, and that executes a classification method that indicates the result of the evaluation of risk for a CV event of the individual as a function of said biomarker values, wherein the classification method can use a continuous score or a measure of risk metric (corresponding to a predictive score; and determining a risk level based on the predictive score, claims 1(c) and 1(d)) (paragraphs [0046]-[0047]). Gill et al. teach that one of the central functions of measuring risk for a cardiovascular event is to enable the assessment of progress in response to treatment and behavioral changes such as diet and exercise (corresponding to selecting a treatment based on risk level, claim  screening an individual by evaluating the risk of a future CV event within a 5-year period comprising a differential prognosis of a thrombotic event or congestive heart failure (CHF) event, wherein the thrombotic event can include myocardial infarction (MI), transient ischemic attack (TIS), stroke, acute coronary syndrome and a need for coronary re-vascularization (corresponding to MIA, TIA, stroke, etc., claim 1(d)) (paragraph [0058). Gill et al. teach selecting a therapeutic agent for administration to an individual (corresponding to selecting a treatment is a drug, claim 1(e)) (paragraph [0119], lines 13-14). Gill et al. teach that SELEX can be used to identify aptamers that have desirable off-rate characteristics, wherein US Patent Application Publication 20090004667 describes improved SELEX methods for identifying and generating high-affinity aptamers containing modified nucleotides including oligonucleotides containing nucleotide derivatives chemically modified at the 5’- and 2’-positions of pyrimidines including aptamers that can bind to target molecules (paragraph [0148], lines 1-4). Gill et al. teach that multiple classes of treatment for CV disease are available including anti-thrombotic, platelet inhibitor, lipid metabolism, fluid and electrolyte balance medications, and beta blockers have been used in the treatment of CV disease (corresponding to treatment is a drug, claim 1) (paragraph [0060], lines 1-6). Gill et al. teach a SOMAmer assay that enable the detection and quantification of non-nucleic acid target such as a protein target in a test sample by detecting and quantifying a nucleic acid (i.e., a SOMAmer), which is a nucleic acid surrogate (i.e., the SOMAmer) for detecting and quantifying the non-nucleic acid target. (paragraph [0151]).
Gill et al. do not specifically exemplify a hydrophobic chemical group selected from the group consisting of a benzyl, indole, and naphthyl group (instant claim 1, in part).
Regarding claim 1 (in part), Zichi et al. teach methods for producing aptamers and photoaptamers that are capable of both binding and covalently crosslinking to target molecules, wherein the aptamers and photoaptamers have slower dissociation rate constant than are obtained using prior SELEX and photo-SELEX methods, such that the aptamer constructs include a variety of functionalities including a cleavable element, a detection element, and a capture or immobilization element (Abstract). Zichi et al. teach that a slow off-rate enrichment process is introduced where nucleic acid-target complexes with fast dissociation rates will dissociate and not reform, while complexes with slow off-rate aptamers to various targets such as proteins and peptides (col 2, lines66-67). Zichi et al. teach that aptamers can contain any type of modification including modifications at the 5-position of pyrimidines, substitution with hydrophobic groups such as benzyl, iso-butyl, indole, or naphthylmethyl (corresponding to an aptamer with a 5-position pyrimidine substitution with a group selected from benzyl, indole, and naphthyl group, claim 1(a)) (col 27, lines 1 and 5-8). Zichi et al. teach in Figure 7 that over 500 targets for which aptamers have been identified have been designed to have slow off-rates from the respective targets, wherein the aptamer targets identified include -1-antichymotrypsin, complement C7, angiopoietin-2, GDF-11 and PARC (interpreted as CCL18) (corresponding to CCL18 and GDF-11, claim 1a) (col 6, lines 50-53; col 13, lines 31-33; and Figure 7, including Sheet 13; col 2, #19). Zichi et al. teach that the method are used to generate an aptamer capable of modifying the bioactivity of a target molecule through binding and/or crosslinking to the target molecule, wherein an aptamer to a unique target molecule associated with or relevant to a specific disease process is identified, the aptamer can be used as a diagnostic reagent either in vitro or in vivo, and wherein the aptamer target molecule associated with a disease state can be administered to an individual and used to treat the disease in vivo, or the aptamers identified can be used for high throughput screening (col 3, lines 64-67; and col 4, lines 1-7). Zichi et al. teach that in some embodiments, the target is attached to the plate in the plate affinity SELEX process through hydrophobic interactions (col 20, lines 35-37).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it is prima facie obvious to Id. at 1403, 7 USPQ2d at 1502. Therefore, in view the benefits of producing off-target aptamers and photo-aptamers having a slower dissociation rate constants for their respective target molecules as exemplified by Zichi et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the aptamers including modified aptamers for the detection and quantification of physiologically significant molecules such as proteins including CCL18, C7, alpha-1-antichymotrypsin complex, GDF-11, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 in a biological sample as disclosed by Gill et al. to include 5-position modified pyrimidine aptamers comprising a hydrophobic chemical group such as a benzyl, indole or naphthylmethyl group for the detection of target proteins including aptamers for -1-antichymotrypsin, complement C7, angiopoietin-2, GDF-11 and PARC/CCL18 as taught by Zichi et al. with a reasonable expectation of success in producing slow off-rate aptamers and photo-aptamers that selectively bind proteins in a biological sample including aptamers for the detection and/or quantification of suPAR, GDF-11, Spondin-1, and MMP-12; for the high throughput detection and/or quantification of cardiovascular event risk markers in a biological sample including suPAR, GDF-11, Spondin-1, and MMP-12; and/or in using the modified 5-position pyrimidine aptamers including aptamers comprising a hydrophobic chemical group to bind protein targets such as suPAR, GDF-11, Spondin-1, and MMP-12 to evaluate an subject’s risk of a CV event including MI, TIA, stroke, acute coronary artery syndrome, and congestive heart failure. Moreover, it would have been prima facie obvious to use the known improved SELEX method of producing modified aptamers and photoaptamers including 5-position modified pyrimidines comprising a hydrophobic chemical group such as benzyl, indole, or naphthylmethyl group that bind target proteins relevant to a specific disease process including -1-antichymotrypsin, complement C7, angiopoietin-2, GDF-11 and PARC (CCL18) as disclosed by Zichi et al. to produce slow off-rate additional aptamers for the detection of proteins including GDF-11, CCL18, C7, alpha-2-antiplasmin, angiopoietin-2, and MMP-12 in a biological sample as disclosed by Gill et al. with a reasonable expectation of success in evaluating a subject’s risk of a CV event including MI, TIA, stroke, acute coronary artery syndrome, and congestive heart failure by detecting and quantifying 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 30, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the instant Application has a valid claim of priority to US 13/631,567, therefore, Gill et al. is unavailable as prior art to the instant application (Applicant Remarks, pg. 11, third full paragraph).
Regarding (a), the as discussed supra, instant claim 1 recites the terms “an anti-thrombotic agent” and “a lipid metabolism mediator”, wherein these terms are not found in the instant as-filed Specification, filed January 23, 2020. Therefore, the priority date of the instant Application is May 28, 2020, the publication date of the instant Application. Thus, Gill et al. is available as prior art to the instant Application.


New Objections/Rejections
Claim Objection
	Claim 1 is objected to because of the following informalities: Claim 1 recites abbreviations such as “CCL18” and “C7”, where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2020.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites in part, “an anti-thrombotic agent“ and “a lipid metabolism mediator” such as recited in line 24. Upon review of the instant as-filed Specification, support was not found for the “anti-thrombotic agent” and “lipid metabolism mediator” of instant claim 1. The instant as-filed Specification, published Specification, published May 28, 2020 recites “wherein the drug is selected from the group consisting of an anti-thrombotic drug, a platelet inhibitor, a lipid metabolism drug, a fluid balance medication, an electrolyte balance medication, a beta blocker and a combination thereof” (underline added) (See, instant published Specification, pg. 35, col 2, claim 11). Applicant points to the Example at Table 1, and paragraphs [00234] and [0060] for support of the instant amendments. However, support was not found in the instant as-filed Specification for the terms “anti-thrombotic agent” or “lipid metabolism mediator”. 
A claim by claim analysis and for independent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1 and 4 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 103
(2)	Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urdea et al. (US Patent Application Publication No. 20080057590, published March 6, 2008; of record) in view of Zichi et al. (US Patent No. 7947447, issued May 24, 2011; of record) as evidenced by Wimmer et al. (Blood, 2006, 108(12) 3722-3729). This is a new rejection necessitated by amendment of the claims in the response filed 11-30-2020.
Regarding claims 1 (in part) and 4, Urdea et al. teach method of identifying subjects with, or at risk for developing, arteriovascular disease and methods of differentially diagnosing diseases associated with arteriovascular disease from other diseases; and risk evaluation, which is a prediction or likelihood that an event or disease state may occur (corresponding to a diagnosing a cardiovascular specific combinations of ARTERIORISKMARKERS show an acceptable level of diagnostic accuracy, and when sufficient information from multiple ARTERIORISKMARKERS are combined in a trained formula, often reliably achieve a high level of diagnostic accuracy (interpreted as diagnosing the subject with a cardiovascular disease or condition based on the expression level of the different proteins, claim 1) (paragraph [[0226], lines 16-20). Urdea et al. teach that treatment for the arteriovascular disease to be monitored includes exercise regimens, dietary supplements, therapeutic agents, surgical intervention, and prophylactic agents, wherein the effectiveness of treatment is additionally monitored by detecting changes in body-mass index (BMI), total cholesterol levels, LDL levels, HDL levels, systolic and/or diastolic blood pressure, or a combination thereof (corresponding to treatment or therapy encompassing a fluid or electrolyte balance medication, claim 1) (paragraph [0018], lines 19-25). Urdea et al. teach that one or more subjects can be treated with one or more arteriovascular disease-modulating drugs until altered levels of at least two different ARTERIORISKMARKERS return to a baseline value measured in one or more subjects at low risk for developing the arteriovascular disease, wherein such disease-modifying drugs include diuretics, calcium channel blockers, angiotensin II receptor blockers, angiotensin-converting enzyme (ACE) inhibitors, anti-coagulant drugs, insulin, antiplatelet agents, non-steroidal anti-inflammatory agents (corresponding to difference in protein expression levels; administering a treatment; and encompassing a platelet inhibitor, lipid metabolism mediator, an antithrombotic agent, a fluid, and an electrolyte balance medication, claim 1c and 1e) (paragraph [0020], lines 8-12). Urdea et al. teach measuring a level of an effective amount of two or more ARTERIORISKMARKERS from a sample, obtained from the subject, where the markers include; matric metallopeptidase (MMP-12), complement component (C7), -1-antichymotrypsin, -2-antiplasmin, angiopoietin 2 (ANGPT2), growth hormone receptor (GHR), lipocalin 2 (LCN2), alpha-2-macroglobulin (A2M) and thrombospondin (THBS2) (corresponding to measuring a level of different proteins; and including at least MMP-12, C7, -1-antichymotrypsin, -2-antiplasmin, claim 1) (paragraphs [0015], lines 6-10; and pgs. 27-79, Table 2, markers 569, 202, 799, 806, 52, 310, 513, 1 and 868). Urdea et al. teach that detection reagents include one or more aptamers, wherein working immunoassays were developed; and that amounts of ARTERIORISKMARKERS can be determined at the protein level immunological reaction usually involves the specific antibody (corresponding to capture reagents are aptamers, performing an in vitro assay; and specifically binds a different protein of the set of proteins, claims 1a and 4) (paragraphs [0030], lines 6-9; [0270], lines 12-18; [0276], lines 5-6 and [0286], lines 1-2 and 30-33). Urdea et al. teach that the array contains oligonucleotides or aptamers that bind an effective amount of ARTERIORISKMARKERS 1-1023 sufficient to measure a statistically significant alteration in ARTERIORISKMAKER expression compared to a reference value, wherein the reference value can be an index value, or can be derived from one or more risk prediction algorithms, or computed indices for the arteriovascular disease; or a control sample including a subject that does not have an arteriovascular disease (corresponding to measuring the expression level; comparing to a normal control subject; and a statistically significant difference in measurement of proteins as compared to a reference, claim 1b-d) (paragraphs [0016], lines 9-14; [0133], lines 1-2;and [0142], lines 14-18). Urdea et al. teach that biomarkers are useful in assessing the risk profile of an apparently healthy individual risk profile for developing future myocardial infarction, either alone or in combination with traditional risk factors; and the production of ARTERIORISKMARKER profiles (paragraphs [0006], lines 15-18 and [0029], lines 1-7). Urdea et al. teach that traditional risk factors have been incorporated into the useful predictive model of future arteriovascular events, where arteriovascular disease includes arteriosclerosis, atherosclerosis, coronary artery disease, cerebrovascular disease and peripheral artery disease, while arteriovascular events include myocardial infarction, unstable angina, aneurysms, stroke and sudden cardiac death, such that a patient is evaluated on traditional or conventional risk factors including: age, sex, total cholesterol, smoking status, blood pressure, LPA and FGA, where biomarkers have been used to discriminate atherosclerotic patients with past acute myocardial infarction from those with known stable cardiovascular disease, and wherein a group of three subjects who likely had an arteriovascular event prior to baseline were separated into a cohort (corresponding to a cardiovascular disease including MI; and myocardial infarction and congestive heart failure, claim 1d) (paragraphs [0005], lines 1-10; [0007], lines 4-7; [0087], lines  1-12; [0088]; [0225], lines 13-16; [0301], lines 8-10 and pg. 81, Table 3). Urdea et al. teach who lack traditional risk factors can be verified by stress exercise testing (paragraph [0124], lines 1-5, 13-15 and 20). Urdea et al. teach that whole blood, serum, plasma, blood cells and tissue biopsies (corresponding to a biological sample, claim 1a) (paragraph [0112], lines 1-5). Urdea et al. teach modifications for therapeutic panels, wherein panels can be constructed and formula derived specifically to enhance performance for use also in subjects undergoing therapeutic intervention (interpreted as a drug), or a separate panel and formula can alternatively be used solely in such patient populations, such that change in such subjects for such panel construction and formula derivation can enhance performance of various indications noted in arteriovascular disease prevention, diagnosis, therapy, monitoring and prognosis of arteriovascular disease or arteriovascular events (corresponding to diagnosing; and administering a drug, claim 1e) (paragraph [0262]). Urdea et al. teach that to determine gene expression, Northern and Southern hybridization analysis, as well as, ribonuclease protection assays using probes which specifically recognize one or more of these sequences can be used, as well as, immunoassays based on antibodies to proteins encoded by genes, aptamers or molecular imprints (corresponding to in vitro assay, claim 4) (paragraph [0270]).
Urdea et al. do not teach GDF-11 or CCL18, or a 5-position pyrimidine modification as recited (instant claim 1, in part).
Regarding claim 1 (in part), Zichi et al. teach aptamers to target molecules with better binding affinities than those achieved with naturally occurring DNA or RNA nucleotides, wherein for many applications such as in vitro assays, diagnostics, therapeutic, or imaging applications, it is of interest to produce aptamers with slow dissociation rates from the aptamer/target affinity complex (col 2, lines 35-43). Zichi et al. teach the use of slow off-rate aptamer as intravenous or oral contrast agents for CAT scans and other imaging applications for the diagnosis of muscle and bone disorders, locating blood clots, detecting internal bleeding, and monitoring for diseases such as cancer (interpreted as encompassing cardiovascular disease) (col 4, lines 60-67). Zichi et al. teach improved SELEX methods for producing aptamers and photo-aptamers that are capable of binding to target molecules including proteins, particularly, methods for producing aptamers and photo-aptamers having a slower dissociation rate constants than are obtained using prior SELEX and photoSELEX methods (Abstract). Zichi et al. teach that an aptamer to a unique target molecule associated with or relevant to a specific diagnostic reagent either in vitro or in vivo; or an aptamer to a target molecule associated with a disease can be administered to an individual and used to treat the disease in vivo (col 3, lines 66-67; and col 4, lines 1-5). Zichi et al. teach that introduction of a slow off-rate enrichment process to the basic SELEX process provides a means for enrichment of aptamer affinity complexes with slow dissociation rates from a set of nucleic acid-target complexes that includes a variety of dissociation rates, such that the modified SELEX process provides a method for identifying aptamers that bind target molecules and, once bound, have relatively slow rates of dissociations from the target molecule (col 26, lines 50-58). Zichi et al. teach that the aptamers can contain any type of modification including modifications at the 5-position of pyrimidines, substitution with hydrophobic groups, such as benzyl, iso-butyl, indole, or naphthylmethyl, or a substitution with hydrophilic groups, such as quaternary amine or guanidinium, or neutral groups, such as imidazole and the like (corresponding to aptamers comprising a 5-position pyrimidine modification; substitution with a hydrophobic chemical group; and benzyl, indole and naphthyl, claim 1a) (col 27, lines 5-10). Zichi et al. teach in Figure 7, over 500 targets for which aptamers have been identified including targets for which aptamers have been produced including a variety of slow off-rate aptamers including -1-antichymotrypsin, complement C7, angiopoietin-2, GDF-11 and PARC (interpreted as CCL18) (corresponding to CCL18 and GDF-11, claim 1a) (col 6, lines 50-53; col 13, lines 31-33; and Figure 7, including Sheet 13; col 2, #19), wherein CCL18 is also identified as PARC as evidenced by Wimmer et al. (Title; and col 1, first full paragraph). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Therefore, in view the benefits of producing and/or using slow off-rate aptamers as exemplified by Zichi et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify, develop and/or substitute the detection reagents including aptamers for the detection of ARTERIORISKMARKER proteins such as MMP12, C7, -1-antichymotrypsin, -2-antiplasmin, and angiopoietin-2 for the identification of subjects with arteriovascular disease and/or subjects at risk for developing arteriovascular disease including cardiovascular disorders as disclosed by Urdea et al. to include the slow off-rate aptamers comprising 5-poistion pyrimidine modifications produced by an photoSELEX for the detection, diagnosis and/or treatment of diseases including cardiovascular disease by specifically binding target molecules such as proteins including -1-antichymotrypsin, complement C7, angiopoietin-2, GDF-11 and PARC (CCL18) as taught by Zichi et al. with a reasonable expectation of success in producing apatmers for a variety of disease-specific target proteins including aptamers with slow off-rates for use as in vitro and/or in vivo diagnostic reagents, such as for the detection of cardiovascular biomarkers including CCL18 (PARC), -1-antichymotrypsin, complement C7, angiopoietin-2, MMP-12, CCL18, -2-antiplasmin, and GDF-11; in producing aptamers for use in immunoassays to measure and/or quantify biomarkers including cardiovascular biomarkers in a biological sample; to create expression profiles for the sensitive detection and analysis of biomarkers that are differentially expressed in diseases including cardiovascular diseases and/or cancer; for the early diagnosis and/or treatment of arteriovascular diseases or arteriovascular events including CHF; to image and/or discriminate between patients suffering from different arteriovascular or cardiovascular diseases such as coronary artery disease, blood clots, cardiomyopathy, heart failure, hypertension, stroke, and myocardial infarction; to evaluate a patient’s risk of cardiovascular conditions, arteriovascular disease and/or arteriovascular events including CHF, heart disease, peripheral vascular disease, myocardial infarction, atherosclerosis, unstable angina, aneurysms, stroke and hypertension; and/or to produce apatmers that target specific -1-antichymotrypsin, complement C7, angiopoietin-2, MMP-12, CCL18, -2-antiplasmin, and GDF-11 that are associated with a disease state including cardiovascular disease, such that the apatmers produced can also be administered to a subject to identify and/or treat a disease in vivo.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1 and 4 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639